Title: From Thomas Jefferson to Alexander Wood, 26 January 1805
From: Jefferson, Thomas
To: Wood, Alexander


                  
                     Sir 
                     
                     Washington Jan. 26. 05. 
                  
                  On reciept of your letter of the 21st. I had the necessary enquiry made in the department of the treasury, from which I recieved the inclosed correspondence. this is so full & explicit that I need do nothing more than inclose it for your information. I tender you my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               